Citation Nr: 1433456	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-46 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1970 and from April 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On the Veteran's November 2009 VA Form 9, the Veteran requested a hearing before a Board member.  Thereafter, in September 2011, the Veteran indicated that he wished to withdraw his hearing request.  Accordingly, the hearing request is considered withdrawn.

The Board notes that although the Veteran had been treated for depression in the past (prior to his first treatment by the VA in 2007), the most probative evidence from a May 2012 VA examination indicates that the Veteran suffers from PTSD alone.  Therefore, the Board will not consider any additional mental disorders.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS system to ensure total review of the evidence.  


FINDING OF FACT

The Veteran has a diagnosis of PTSD made by a VA psychologist during the appeal period that is based upon stressors that are related to the Veteran's fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred as a result of events during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's lay testimony may establish the occurrence of the claimed in-service stressor where the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and a VA psychiatrist or psychologist, or one with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, as long as there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3) .

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as exposure to an improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Veteran's DD-214 form indicates that he served in Vietnam and was a combat engineer.  VA treatment records show that the Veteran has been diagnosed and treated for PTSD since 2007.  

The Veteran was afforded a VA examination May 2012 where the Veteran reported that while serving in Vietnam, he hit a group of Vietcong fighters with his truck.  Specifically, a group of 13 Vietcong fighters appeared in front of the truck while he was driving, and he hit and killed several of them.  He was told to keep driving and reported that he was frightened and horrified by the event and felt tremendous guilt as a result.  Moreover, he reported that he witnessed Vietcong men being pushed out of a helicopter falling to their death, and was horrified by the event.  

Following examination, the examining VA psychologist opined that the Veteran suffers from PTSD related to the traumatic in-service stressors.  He reasoned that the Veteran's symptoms met the DSM-IV diagnostic criteria for PTSD.  He further noted that the Veteran's reported stressors were adequate to support a diagnosis of PTSD and were related to Veteran's fear of hostile military or terrorist activity.  He noted that the Veteran has been treated for PTSD by at least 4 VA psychiatrists and has received ongoing treatment for the same for several years. 

First, a VA psychiatrist has diagnosed the Veteran with PTSD as is required under VA regulations.  See 38 C.F.R. § 3.304(f)(3).  See May 2012 VA examination.

Second, the evidence shows the occurrence of an in-service stressor.  The Board has considered the Veteran's lay statements and acknowledges that he is competent to provide evidence as to his observations and actions, such as being horrified from killing people in his truck and watching a person fall from a helicopter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran's DD-214 form indicates service in Vietnam and a military occupational specialty as a combat engineer/truck driver which is consistent with the Veteran's accounts.  Because the Veteran's lay testimony establishes the occurrence of the claimed in-service stressor of witnessing the death of others, and the Veteran experienced a psychological state of fear and horror, the Board finds that the in-service stressors are related to the Veteran's fear of hostile military activity while serving in Vietnam.  38 C.F.R. § 3.304(f)(3) (2013).

Third, the May 2012 VA examination report is of significant probative value in determining that there is link between the Veteran's PTSD and the claimed in-service stressor.  In that regard, the VA examiner conducted a thorough examination and produced a comprehensive report of the Veteran's history, current symptoms and his analysis as to why the Veteran's PTSD is related to the claimed in-service events.  Therefore, the Board finds that there is sufficient evidence to show a causal link between Veteran's PTSD and his fear of hostile military activity.

Because there is a current diagnosis of PTSD by a VA psychologist, the Veteran experienced in-service stressors related to his fear of hostile military activity in Vietnam, and there is medical evidence linking the Veteran's PTSD with his fear of hostile military activity, service connection for PTSD is warranted.  38 C.F.R. 
§ 3.304.


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


